Citation Nr: 0518476	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-09-029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial (compensable) rating for the 
service connected nonunion of the mandible.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to June 1958 
and from October 1964 to December 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO, which 
granted service connection for nonunion of the mandible and 
assigned a no percent disability rating.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran's representative asserts that the VA examination 
was deficient.  Although the Board regrets further delay in 
appellate review, a new examination is required.  

At the July 2003 VA examination, the veteran's claim file was 
not available for review.  As a result, the examiner stated 
that he was at a loss to determine how the veteran lost his 
teeth, the degree of loss, if any, of the veteran's 
masticatory function and whether it could be restored, and 
the degree of malunion of the mandible.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to send the veteran a VCAA notice letter 
which is consistent with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The notice letter must inform the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  A 
record of his notification must be 
incorporated into the claims file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of the service-
connected nonunion of the mandible. 
Specifically, the VA examiner should 
determine the degree of motion of the 
mandible and the relative loss of 
masticatory function, if any.  The 
examiner should specify the range of 
motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.). The examiner should 
also indicate whether there has been 
loss of whole or part of the mandible, 
or whether there is any nonunion or 
malunion of the mandible. Loss of 
masticatory function should also be 
addressed.  All indicated tests and 
studies should be performed, including, 
but not limited to, objective range of 
motion values, expressed in degrees, as 
appropriate.  The claims folder must be 
made available to the examiner and 
review of such should be reflected in 
the completed examination report.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, 
excess fatigability, and/or 
incoordination of such affected part 
should be rendered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
clinical findings and reasoning that 
form the bases for the examiner's 
opinions should be clearly set forth in 
the examination report.  

3.  Following completion of such 
development, the RO should re-
adjudicate the issue of an increased 
rating for the service connected 
nonunion of the mandible.  If the 
benefits sought on appeal remain 
denied, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



